852 F.2d 568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fardee MULAZIM, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS;  Robert Brown;  DonaldHouseworth;  Theodore Koehler;  Dale Foltz;  L.C.Utess;  Gene Borgert;  Herbert Grinage;Robert Wood, Defendants-Appellees.
No. 88-1108.
United States Court of Appeals, Sixth Circuit.
July 20, 1988.

1
Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges and JULIA S. GIBBONS, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Fardee Mulazim is presently serving a life sentence and is in the custody of the Michigan Department of Corrections.  He seeks to recover here for injuries resulting from a stabbing by fellow inmates as well as from the state because of its failure to adequately protect him.  As part of his complaint, he alleges that he is the founder of a religious group known as "Melanic."    He further alleges that the attack upon him came as a result of an attempt by other inmates to take over his religious group.  His remaining allegation is that a counselor at the Marquette Michigan Prison was aware of the assault and did nothing to protect him.


4
The responsive pleadings as well as the complaint established that the only claim advanced is one of mere negligence.  This, alone, is not grounds for a claim under 42 U.S.C. Sec. 1983.   See Roberts v. City of Troy, 773 F.2d 720, 722-725 (6th Cir.1985).


5
Accordingly, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia S. Gibbons, United States District Judge for the Western District of Tennessee, sitting by designation